 1   AARON D. FORD
       Attorney General
 2   Jessica Perlick (Bar. No. 13218)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3825 (phone)
     (702) 486-2377 (fax)
 6   JPerlick@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     GIOVANNI VALERIO,                                     Case No. 2:10-cv-01806-GMN-GWF
11
             Petitioner,                                    JOINT PROPOSED SCHEDULING ORDER
12                                                              AND REQUEST TO CONTINUE
      vs.                                                          EVIDENTIARY HEARING
13                                                                    (FIRST REQUEST)
     ANTHONY SCILLIA, WARDEN, et al.,
14
             Respondents.
15

16          The parties, through their undersigned counsel, hereby propose the following scheduling order

17   to this Court. The parties conferred by telephone on May 22, 2019. The parties request and agree to the

18   following in good faith and not for the purpose of delay:

19          1. Hearing. The parties jointly request that the evidentiary hearing currently set for June 28,

20              2019, be continued to September 20, 2019, to allow the parties additional time to prepare due

21              to unforeseen and unanticipated scheduling concerns. Most pressing, counsel for Petitioner

22              and Respondents have both been scheduled for oral argument in the Ninth Circuit Court of

23              Appeals at the beginning of June. Counsel for Respondents will appear on June 7, 2019, in

24              Escobar v. Williams, Case No. 18-16417, and counsel for Petitioner on June 12, 2019, in

25              Bellon v. Baker, Case No. 17-17005. These arguments will require time away from this

26              jurisdiction, case files, and impact counsels’ respective abilities to prepare for the evidentiary

27              hearing. Additionally, counsel for Petitioner was out of the office for client visits May 23-24,

28              2019, and a state evidentiary hearing, previously set for May 28, 2019, but ultimately




                                                    Page 1 of 4
 1            cancelled. Respondents’ counsel has also been involved in the training of new deputies, a

 2            timing consideration that did not arise until April of 2019. Finally, both counsel have been in

 3            contact and working toward a possible resolution that would render an evidentiary hearing

 4            unnecessary. In light of these circumstances, counsel respectfully request that the

 5            evidentiary hearing be continued to September 20, 2019, at 9:00 a.m. in Courtroom 7D.

 6         2. Scheduling Order. In all other respects, the parties agree to comply with the timing and

 7            specific instructions set forth in this Court’s March 4, 2019 scheduling order, ECF No. 80, to

 8            wit:

 9                a. Exchange of Preliminary Witness and Exhibit Lists and Stipulations. No later

10                   than twenty-eight (28) days prior to the hearing, counsel shall confer either in person

11                   or telephone, and shall exchange preliminary exhibit and witness lists, exchange any

12                   exhibits not already possessed by opposing counsel, and discuss stipulations as to

13                   authenticity and any evidentiary objections.

14                b. Final Witness Lists and Evidentiary Objections. No later than twenty-one (21)

15                   days prior to the hearing, counsel shall jointly file a consolidated final list of the

16                   witnesses and exhibits to be offered jointly and/or by each party and which shall

17                   further identify any evidentiary objections that may be anticipated in advance of the

18                   hearing. No party will be allowed to introduce over objection any witness or exhibit

19                   not listed in the final witness and exhibit list, except that a party may file a supplement

20                   no later than fourteen (14) days prior to the hearing listing evidence in response to

21                   any witness or exhibit identified for the first time in the final list. No objection that

22                   may be anticipated in advance of the hearing will be preserved unless raised in the

23                   final list.

24                c. Depositions. The parties may introduce the depositions taken in discovery in lieu of

25                   live testimony by the witnesses, except as to controverted testimony where the Court

26                   will be called upon to make a credibility determination, in which case the witness

27                   must be called live.

28   ///




                                                  Page 2 of 4
 1   d. Length of Hearing; Interpreters; Other Housekeeping Matters. The Court

 2      anticipates that the hearing possibly may take up to a full day. If counsel (a) anticipate

 3      that the hearing will run longer than one full day, (b) anticipate that an interpreter will

 4      be needed for a party or a witness, or (c) have other housekeeping matters to address

 5      regarding the hearing, they shall contact Courtroom Administrator Aaron Blazevich

 6      at 702-464-5421 regarding same no later than twenty-one (21) days prior to the

 7      hearing.

 8   e. Prisoner Transport Order and Subpoenas of Non-Prisoner Witnesses. No later

 9      than fourteen (14) days before the hearing, petitioner’s counsel shall submit an order

10      to transport prisoner to secure petitioner’s presence at the hearing; and any party

11      wishing to call any other prisoner to testify similarly shall submit an order to transport

12      prisoner by that date. No continuance will be granted for failure to secure the

13      attendance of the petitioner or any other prisoner unless an order to transport prisoner

14      was timely sought. Similarly, no continuance will be granted for failure to secure the

15      attendance of a non-prisoner witness who was not seasonably subpoenaed. Each

16      prisoner-transport order shall include the following sentence as the final paragraph:

17      “The Clerk of Court additionally shall provide a copy of this order to the Marshal’s

18      Las Vegas office.”

19   f. Pre-Hearing Memoranda. No later than seven (7) calendar days prior to the hearing,

20      counsel for petitioner and for respondents each shall file a pre-hearing memorandum

21      setting forth the evidence that they expect to present at the hearing together with their

22      legal argument regarding the issues to be raised by the anticipated evidence presented

23      by the parties at the hearing.

24   g. Exhibit Binders. On the morning of the hearing, counsel for petitioner and for

25      respondents each shall provide to the Courtroom Administrator three binders or sets

26      of exhibit binders, with one such binder or set of binders containing the exhibits

27      offered for introduction at the hearing, and the other binder or sets being for the staff

28      attorney and trial judge. Each counsel additionally shall provide one additional binder



                                     Page 3 of 4
 1                     or set of binders to opposing counsel. If joint exhibits are submitted, counsel shall

 2                     arrange between themselves similarly to provide to the Courtroom Administrator

 3                     three binders or sets of exhibit binders containing the joint exhibits. The “original”

 4                     exhibits within the binder(s) for the witness each shall be marked by an exhibit sticker,

 5                     prior to being copied for the other sets of binders. Any lengthy exhibits that are not

 6                     otherwise internally numbered and that likely will be referenced in detail during live

 7                     testimony shall be Bates-number stamped for ease of reference during the testimony.

 8                     If electronic exhibits are provided to the Court, only two physical binders or set of

 9                     binders shall be required for the Court and the trial judge's copy will not be required.

10                     Electronic exhibits must be submitted on a thumb drive, CD, DVD, or hard drive, and

11                     will be kept by the Court.

12          DATED May 29, 2019.

13   Respectfully submitted by:
14   AARON D. FORD                                        RENE L. VALLADARES
     Attorney General                                     Federal Public Defender
15

16           /s/ Jessica Perlick                                 /s/ T. Kenneth Lee
     Jessica Perlick                                      T. Kenneth Lee
17   Senior Deputy Attorney General                       Assistant Federal Public Defender
     Attorney for Respondents                             Attorney for Petitioner
18

19

20

21                                                        IT IS SO ORDERED:
22

23

24                                                        _______________________________________
                                                          United States District Judge
25
                                                                  June 17, 2019
                                                          Dated: __________________________________
26

27

28



                                                    Page 4 of 4
